Citation Nr: 0608209	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  03-03 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for arthritis of the knees, 
back, and hands.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel





INTRODUCTION

The veteran had active military service from June 1975 to 
June 1978, and from November 1980 to November 1983.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claim 
seeking entitlement to service connection for arthritis of 
the knees, back, and hands.  

The issues of increased ratings for arthritis of both the 
left and right ankles from 10 percent, and of service 
connection for a psychiatric disability to include as 
secondary to service-connected disabilities, are not in 
appellate status.  Regarding the increased rating issues, a 
rating decision was issued in December 2002, and the veteran 
disagreed with said decision in May 2003.  Regarding service 
connection for a psychiatric disability, a rating decision 
was issued in January 2004, and the veteran disagreed with 
said decision in February 2004.  Although statements of the 
case were issued regarding both the increased rating and 
service connection issues in June 2005, the veteran did not 
appeal any of the three issues, so consequently, none of the 
three issues are in appellate status.  38 C.F.R. § 20.302(b) 
(2005).  


REMAND

In the veteran's January 2004 VA Form 9, he indicated that he 
wished to have a videoconference hearing before a member of 
the Board.  Although the veteran was scheduled for such a 
hearing on March 9, 2006, the hearing could not be conducted 
due to an equipment malfunction.  The veteran has now 
indicated that he wishes to have a hearing before a traveling 
member of the Board. 





Hence, this case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
Travel Board hearing before a Veterans 
Law Judge of the Board at the Louisville, 
Kentucky Regional Office. 

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issue on appeal.  The RO need not readjudicate the claim, and 
a Supplemental Statement of the Case need not be issued.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


